Citation Nr: 0007161	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  98-10 094A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to bilateral chondromalacia patella.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to August 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.


FINDING OF FACT

The veteran has not submitted competent medical evidence that 
his bilateral chondromalacia patella is related to service.


CONCLUSION OF LAW

The claim of entitlement to service connection for bilateral 
chondromalacia patella is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to service connection for bilateral chondromalacia patella.  
A veteran who submits a claim for benefits to the VA shall 
have the burden of offering sufficient evidence to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991).  In 
the absence of evidence of a well-grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent 
to his claim, and the claim must fail.  Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998).

The veteran must demonstrate three elements to establish that 
a claim is well grounded.  First, the veteran must present 
medical evidence of a current disability.  Second, the 
veteran must produce medical or, in some instances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury.  Finally, the veteran must offer medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Epps, 126 F.3d at 1468-
69.

A veteran may also establish a well-grounded claim for 
service connection under the chronicity provision of 
38 C.F.R. § 3.303(b) (1999), which is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that the same condition currently 
exists.  Such evidence must be medical unless the condition 
at issue is a type as to which, under case law, lay 
observation is considered competent to demonstrate its 
existence.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
regulation if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

The veteran asserts his currently manifested bilateral 
chondromalacia is the result of his active service.  Service 
medical records reflect that the veteran complained of and 
received treatment for a bilateral knee condition, described 
as chondromalacia, during active service.  However, the 
veteran's report of medical examination at discharge reveals 
no musculoskeletal abnormalities, defects, diagnoses, or 
other findings concerning any bilateral knee condition.  

Medical evidence indicates that the veteran is currently 
diagnosed with a bilateral knee condition, described as 
bilateral chondromalacia in a December 1997 VA examination 
report.

The veteran testified before a hearing officer sitting at the 
local RO in August 1998 that the knee condition he currently 
manifests is that which was diagnosed and treated in service.  
The medical evidence of record does not concur.  VA treatment 
records dated from April 1979 to November 1985 are of record, 
but document no complaints, treatment, or diagnoses of any 
knee condition.  Rather, it is not until December 1997-more 
that 22 years after the veteran's discharge from active 
service-that the medical evidence reflects a diagnosis of 
any knee disability.  Moreover, the claims file demonstrates 
that the veteran did not claim service connection for this 
condition until September 1997-again, 22 years following his 
discharge from active service.  The veteran testified that in 
the time between his discharge and the present, he had not 
sought professional treatment for his bilateral knee 
condition; rather, he treated himself.  He could recall being 
treated by a physician only once, following an automobile 
accident, but he could not recall any information-such as 
dates or the name of the physician-that would facilitate 
obtaining these records. 

Furthermore, the physician conducting the December 1997 VA 
examination offered no comment or opinion concerning the 
etiology of the veteran's bilateral knee disability.  The 
Board finds the report sufficient to show that the veteran is 
currently suffering from bilateral chondromalacia.  This 
medical evidence is not, however, sufficient to link the 
veteran's bilateral chondromalacia to his period of active 
service.  

Beyond the veteran's assertions, there is no evidence of 
record linking his bilateral chondromalacia to his period of 
active service.  The veteran's assertions are insufficient to 
satisfy the nexus requirement because it is not claimed or 
shown that the veteran has medical training or expertise to 
determine medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  As the veteran has not submitted 
competent medical evidence of a nexus between his bilateral 
chondromalacia and his period of active service, his claim 
must be denied as not well grounded.  Epps, 126 F.3d at 1467-
68.

The Board does not find that the claim is well-grounded under 
the chronicity provision of 38 C.F.R. § 3.303(b) (1999).  The 
service medical records do not clearly show that 
chondromalacia was chronic in service as it was only noted 
twice in the service medical records and clinical evaluation 
of the lower extremities was found to be normal at 
separation.  The Board also finds that the claim is not well 
grounded pursuant to 38 C.F.R. § 3.303 as the record does not 
reveal competent evidence relating the current chondromalacia 
patella to the symptoms in and after service.  Hodges v. 
West, 13 Vet. App. 287 (2000); Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to well ground his claim 
and to explain why his current attempt fails.  38 U.S.C.A. 
§ 5103(a) (West 199); see also Robinette v. Brown, 8 Vet. 
App. 69, 77-80 (1995).  The veteran has not reported that any 
other pertinent evidence might be available.

The veteran's representative has asserted remand for further 
development is required in the present case to acquire 
additional evidence, obtain clarification of the evidence, or 
to correct a procedural defect.  The Board observes that the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that, under 38 U.S.C. § 5107(a), the VA has 
a duty to assist only those claimants who have established 
well grounded (i.e., plausible) claims.  See Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998).  More recently, the U.S. Court 
of Appeals for Veterans Claims (formerly the U.S. Court of 
Veterans Appeals, hereinafter Court) has held that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (1999), req. for 
en banc consideration denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).



ORDER

A well-grounded claim not having been submitted, service 
connection for bilateral chondromalacia patella is denied.




		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals



 

